                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-01115-EPB
STEPHANIE M CATES                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: radickem                     Page 1 of 2                          Date Rcvd: Sep 23, 2020
                                      Form ID: 318                       Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 25, 2020.
db             +STEPHANIE M CATES,   1225 W. MAIN STREET,     SUITE 101-103,    MESA, AZ 85201-7081
15941646       +Ad Astra Recovery,   7330 West 33rd Street North,     Suite 118,    Wichita KS 67205-9370
15941648       +Axcess Financial,   7755 Montogomery Road,     Suite 400,    Cincinnati OH 45236-4197
16027667       +BBVA, USA,   P O Box 10566,    Birmingham, AL 35296-0001
15941653       +Crosby and Gladner,    1930 S Alma School Rd,    Ste. A203,    Mesa AZ 85210-3066
15989893        Emergency Physicians Southwest PC,    PO Box 1123,    Minneapolis MN 55440-1123
15941655       +FirstBank of Colorado,    Attn: Bankruptcy,    Po Box 150097,    Lakewood CO 80215-0097
15941658       +Mountain America Credit Union,    PO Box 2331,    Sandy, UT 84091-2331
15968593       +Pekin Insurance Company,    c/o Crosby & Gladner, P.C.,     1930 S. Alma School Rd., Ste. A203,
                 Mesa, Arizona 85210-3066
15982965        Southwest Gas Corporation,    P.O. Box 1498 - Attn: Bankruptcy Desk,
                 Victorville, CA 92393-1498
15941661        TFC Tuition Financing,    Attn: Bankruptcy,    2010 Crow Place, Ste 300,    San Ramon CA 94583
15941662       +Westmark Auto Finance,    8330 Lbj Freewayste 300,    Dallas TX 75243-1191
15941647        arizona superior court,    202 W Jefferson St,    Phoenix AZ 85003

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRAMACKENZIE.COM Sep 24 2020 07:28:00       ROBERT A. MACKENZIE,
                 2001 E. CAMPBELL AVE., SUITE 200,    PHOENIX, AZ 85016-5574
smg             EDI: AZDEPREV.COM Sep 24 2020 07:28:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15951737       +EDI: AZDEPREV.COM Sep 24 2020 07:28:00       ARIZONA DEPARTMENT OF REVENUE,
                 c/o Tax, Bankruptcy and Collections Sect,     2005 N Central Ave, Suite 100,
                 Phoenix, AZ 85004-1546
15941649       +E-mail/Text: compliance@contractcallers.com Sep 24 2020 04:38:47         CCI/Contract Callers Inc,
                 Attn: Bankruptcy Dept,    501 Greene St Ste 302,    Augusta GA 30901-4415
15941650        E-mail/Text: karmstrong@cdac.biz Sep 24 2020 04:35:50        Cda/Pontiac,    Attn: Bankruptcy,
                 Po Box 213,    Streator IL 61364
15941651       +EDI: CONVERGENT.COM Sep 24 2020 07:28:00       Convergent Outsourcing, Inc.,     Attn: Bankruptcy,
                 Po Box 9004,    Renton WA 98057-9004
15941652       +EDI: CCS.COM Sep 24 2020 07:28:00      Credit Collection Services,      Attn: Bankruptcy,
                 725 Canton St,    Norwood MA 02062-2679
15941654        E-mail/Text: mhassan@faicollect.com Sep 24 2020 04:35:39        Financial Assistance, Inc,
                 Attn: Bankruptcy,    1130 140th Ave Ne, Ste 100a,    Bellevue WA 98005
15941656       +EDI: IIC9.COM Sep 24 2020 07:28:00       IC System, Inc,    Attn: Bankruptcy,    Po Box 64378,
                 Saint Paul MN 55164-0378
15941657        EDI: IRS.COM Sep 24 2020 07:28:00      IRS,    Central Insolvency Operations,     PO Box 7346,
                 Philadelphia PA 19101-7346
15941659        E-mail/Text: bankruptcy@nationalcreditsystems.com Sep 24 2020 04:35:55
                 National Credit Systems, Inc.,    Attn: Bankruptcy,     Po Box 312125,    Atlanta GA 31131
15941660        E-mail/Text: bankruptcy@pekininsurance.com Sep 24 2020 04:35:48         Pekin Insurance,
                 2505 Court Street,    Pekin IL 61558
15945154       +E-mail/Text: bankruptcy@speedyinc.com Sep 24 2020 04:36:54        Speedy/Rapid Cash,
                 P.O. Box 780408,    Wichita, KS 67278-0408
16018727       +EDI: LCIFULLSRV Sep 24 2020 07:28:00       Tea Olive, LLC,    PO BOX 1931,
                 Burlingame, CA 94011-1931
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 25, 2020                                            Signature: /s/Joseph Speetjens




        Case 2:20-bk-01115-EPB Doc 42 Filed 09/23/20 Entered 09/25/20 21:42:07                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2          User: radickem              Page 2 of 2                  Date Rcvd: Sep 23, 2020
                              Form ID: 318                Total Noticed: 27

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 23, 2020 at the address(es) listed below:
              ROBERT A. MACKENZIE    ram@ramlawltd.com, az26@ecfcbis.com
              THOMAS ADAMS MCAVITY    on behalf of Debtor STEPHANIE M CATES documents@phxfreshstart.com,
               tom@phxfreshstart.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 3




       Case 2:20-bk-01115-EPB Doc 42 Filed 09/23/20 Entered 09/25/20 21:42:07                       Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              STEPHANIE M CATES                                           Social Security number or ITIN   xxx−xx−7214
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:20−bk−01115−EPB



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           STEPHANIE M CATES

                                                                          By the court: Eddward P. Ballinger Jr.
           9/23/20                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



    Case 2:20-bk-01115-EPB Doc 42 Filed 09/23/20 Entered 09/25/20 21:42:07                                             Desc
                         Imaged Certificate of Notice Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 2:20-bk-01115-EPB Doc 42 Filed 09/23/20 Entered 09/25/20 21:42:07                            Desc
                       Imaged Certificate of Notice Page 4 of 4
